DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 09/15/2021 in which claims 21-22 and 24-25 were rejected under 35 USC § 101.  Applicant's response filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 21 and 24 have been amended to recite that the steps and functions are performed “at a central database.”  The Examiner has reviewed the Specification and Drawings but is unable to find support for such a central database as recited in these claims.  Accordingly, this limitation constitutes new matter and must be deleted from the claim.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-22 and 24-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 21-22 and 24-25 are directed to a computer system comprising at least one hardware component (a central processing unit,), and accordingly, is directed to a machine.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 21, as amended, is illustrative of the claimed subject matter:

A computer system configured to manage timekeeper data, the computer system comprising:
a central processing unit (CPU) configured to perform the following:
receive time entry data from a plurality of timekeepers located at a plurality of different local offices of an organization;
encode the time entry data from the plurality of local offices to include coding for one or more of (i) client, (ii) client group, (iii) matter, (iv) phase, (v) task, or (vi) activity;
encode the time entry data to include coding for at least (a) a regional practice group and (b) a local practice group;
for at least one timekeeper of the plurality of timekeepers, create a flag related to the coding for one or more of (i) client, (ii) client group, (iii) matter, (iv) phase, (v) task, or (vi) activity;
accumulate the time entry data from the plurality of timekeepers for the plurality of local offices of the organization at a central database to provide accumulated time entry data including the coding for (a) the regional practice group and (b) the local practice group;
calculate at the central database whether the plurality of offices are underutilized or overutilized according to the accumulated time entry data including the coding for a) the regional practice group and (b) the local practice group;
retrieve online data regarding the plurality of timekeepers;
calculate at the central database  a rating for each timekeeper of the plurality of timekeepers based on work efforts and the online data;
determine whether a transfer of work from a first office that is overutilized to a second office that is underutilized will result in an additional advantage including at least one of a quicker project completion time, a reduced rate, or a reduced tax;
generate at the central database an office transfer recommendation based on underutilization of the second local office or overutilization of the first local office according to the accumulated time entry data, and the flag related to the coding for one or more of (i) client, (ii) client group, (iii) matter, (iv) phase, (v) task, or (vi) activity, the office transfer recommendation including the determined additional advantage of at least one of the quicker project completion time, the reduced rate, or the reduced tax; 
disqualify at the central database a particular timekeeper of the plurality of timekeepers from the recommendation of the office transfer when the rating is below an acceptable rating; and
generate a report for the regional practice group that includes timekeeper work outside of the local practice group which has been transferred according to the office transfer recommendation.

The claims are directed to receiving time entry data from timekeepers located at a plurality of different local offices of an organization, encoding the time entry data to organize the information into different categories, flagging the data by category, accumulating time entry data, calculating whether the office is underutilized or over utilized, and also, retrieving data about timekeepers to generating an office transfer recommendation based on under or over utilization of the office, determining whether a transfer of work between timekeepers will result in an advantage, while also disqualifying a time keeper from an office transfer based on the timekeeper having a rating below an acceptable rating, and generating a report for a regional practice group that includes timekeeper work outside of the local practice group which has been transferred according to the office transfer recommendation.
The claims are directed to a system or method analyzing time entry data to make office transfer recommendations based on whether an office is underused or overused, and whether the timekeeper is performing at an acceptable rating, and reporting timekeeper work for a regional practice group outside of the local practice group which has been transferred according to the office transfer recommendation.
Here, the steps of receiving and accumulating time entry data from a plurality of timekeepers, calculating whether the office is underutilized or overutilized, retrieving [ ] data regarding the plurality of timekeepers, calculating a rating for each timekeeper, determine whether a transfer of work between timekeepers will result in an advantage including at least one of a quicker project completion time, a reduced rate, or a reduced tax, and generating of an office transfer recommendation based on the accumulated time entry data, and disqualifying a timekeeper is below an acceptable rating, are directed to a method of organizing human activity related management of human resources within an organization.  In particular, the claims are directed to collecting and analyzing time accounting data in order to better manage use of professionals within an organization.  Additionally, the step of calculat[ing] whether the timekeeper is underutilized or overutilized according to the time entry data and calculating a rating for each timekeeper are mental processes capable of being performed in the human mind.  
Additionally, the claims recite encoding time entry data to include coding, and creating a flag related to a code.  Encoding is interpreted as “putting into coded form.”  A “flag” is interpreted is as “a marker or indication to bring attention to something.”  In this instance, putting into code the time entry information, and creating a “flag” related to the code, are features that are directed to “mental processes,” as they merely require manipulating data (i.e. encoding) and evaluating data (i.e., flagging) in a manner so that pertinent information is brought to the attention of a user, steps that could performed manually by a human through observation and evaluation. 
The recited step of generating a report for the regional practice group that includes timekeeper work outside of the local practice group which has been transferred according to the office transfer recommendation requires merely outputting the results of the analysis of timekeeper data.
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 21-22 and 24-25, these claims further include use of a computer system and/or central processing unit (CPU) and a central database shared among different local offices of an organization for implementing the abstract concept recited in the claim. Claim 21 also requires retrieval of “online data.”  However, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a computer system and central database does not improve the functioning of the computer, but rather, only provides a generally link of the abstract concept to a computer environment.  Consequently, the additional computer components recited are generic computer components and are equivalent to reciting an abstract idea along with a requirement to “apply in on a computer over the Internet” which is not enough to transform an ineligible concept into eligible subject matter.  See Alice Corp.  

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, with respect to claims 21-22 and 24-25, these claims further include use of a computer system and/or central processing unit (CPU) for implementing the abstract concept recited in the claim. Claim 21 also requires retrieval of “online data” and a central database.  However, as stated above in Step 2A, Prong II, these generically recited computer elements do abstract idea on a computer.  In this instance, the use of a computer system does not improve the functioning of the computer, but rather, only generally link the use of the abstract concept to a computer environment.  Consequently, the additional computer components recited are generic computer components and are equivalent to reciting an abstract idea along with a requirement to “apply in on a computer over the Internet” which is not enough to transform an ineligible concept into eligible subject matter.  See Alice Corp.  
In regard to the newly recited central database, the Examiner finds that this hardware component is an additional feature that is no more than “well understood, routine, conventional activity.”  See Alice Corp.  
	Examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See MPEP § 2106.05(d)(II).
In regard to claims 21, 22, 24, and 25, the database and computer-related components merely perform functions of receiving, processing, and storing data, electronic recordkeeping, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  Furthermore, the computer and database is recited with a high level of generality. See Specification, p. 30, referring to simply “the System.”  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the recitation of a computer components is merely an insufficient attempt to limit the abstract idea to a technological environment.
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not fully persuasive. 

Claim Rejections - 35 USC § 101
Applicant argues that the present claims are similar to Bascom and accordingly, should be held eligible.  Applicant relies upon the claimed “central database” configured to determine whether local offices are overutilized or underutilize.  
Initially, the Examiner notes that there is no explicit or implicit support in the Specification and/or Drawings for the claimed “central database.”  Moreover, even if there was support for this feature, the Examiner finds that in this instance such a central database does not provide a practical application of the abstract idea or an inventive concept, but merely allows for data gathering and electronic recordkeeping.  Here, unlike in Bascom, Applicant does not describe how the invention’s particular arrangement of elements, i.e., use of the central database, is a technical improvement.   
In determining whether a claim recites additional features that provide a practical application of an abstract idea, the Examiner must consider whether the additional elements provide a practical application.  Here, the CPU electronically communicates over the Internet to retrieve online data, encodes information, flags a code, calculates a rating, determines an additional advantage for the client, and disqualifies a particular timekeeper, and generates a report.  The database merely performs electronic recordkeeping.  The Examiner is not persuaded that these features provide a practical application of the abstract idea recited in the claims.   These additional elements (CPU, use of Internet, database) have been considered under Step 2A, prong I, and Step 2B, but are found in this instance to be merely insignificant extra-solution activity and routine and conventional use of computers. See MPEP 2106.05(d)(II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Accordingly, the rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
2/25/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649